                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

Ashley Roach, et al.                                 )
                                                     )
                                                     )
                 Plaintiff(s),                       )
                                                     )
          vs.                                        )              Case No. 4:19cv3405 UNA
                                                     )
                                                     )
Brayden Walters, et al.                              )
                                                     )
                 Defendant(s).                       )


                                                ORDER

          The above styled and numbered case was filed on December 31, 2019 and assigned to the

Eastern Division.

          After a review of the case, it was determined that the case was assigned incorrectly. The

case should have been assigned to the Southeastern Division.

          Accordingly,

          IT IS HEREBY ORDERED that the above styled case is transferred to the Southeastern

Division and randomly assigned to the Honorable Stephen N. Limbaugh, Jr., United States

District Judge, under cause number 1:20cv00002.

          IT IS FURTHER ORDERED that cause number 4:19cv3405 UNA be administratively

closed.



                                                                   GREGORY J. LINHARES
                                                                     CLERK OF COURT

Dated: January 2, 2020


In all future documents filed with the Court, please use the following case number 1:20cv00002 SNLJ.
